FILED
                             NOT FOR PUBLICATION                            MAR 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S . CO U RT OF AP PE A LS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50139

               Plaintiff - Appellee,             DC No. 2:03-cr-0072 PA

  v.
                                                 MEMORANDUM *
KEVIN FREEMAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                             Submitted March 6, 2012**

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Kevin Freeman appeals from the district court's order denying his

18 U.S.C. y 3582(c)(2) motion for reduction of sentence. We have jurisdiction

under 28 U.S.C. y 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
      Freeman contends that the district court abused its discretion by declining to

reduce his sentence based on the retroactive amendments to the Sentencing

Guidelines that lowered penalties for cracµ cocaine offenses. The district court

acted within its discretion in denying Freeman a reduction in his sentence. See

U.S.S.G. y 1B1.10(b)(2)(B) (2010) ('If the original term of imprisonment

constituted a non-guideline sentence determined pursuant to 18 U.S.C. y 3553(a)

and United States v. Booµer, 543 U.S. 220 (2005), a further reduction generally

would not be appropriate.'); Dillon v. United States, 130 S. Ct. 2683,

2691-92 (2010).

      AFFIRMED.




                                          2                                   11-50139
                                                  FILED
United States v. Freeman, No. 11-50139             MAR 20 2012

                                               MOLLY C. DWYER, CLERK
REINHARDT, Circuit Judge, dissenting:           U.S . CO U RT OF AP PE A LS




      I dissent.




                                 Page 1 of 1